EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement (No. 333-159130) on Form S-8 of Quaint Oak Bancorp, Inc. of our report dated March 27, 2014, relating to our audit of the consolidated financial statements, which appears in the Annual Report to Shareholders, which is incorporated in this Annual Report on Form 10-K of Quaint Oak Bancorp, Inc. for the year ended December 31, 2013. /s/S.R. Snodgrass, P.C. Wexford, Pennsylvania March 27, 2014
